TATE, Justice,
dissenting.
I respectfully dissent.
The defendant-was entitled to issuance of the subpoena requested. La.C.Cr.P. arts. 731, 738. The trial judge is without authority to determine that a subpoena should not issue for a witness desired by the defense, whatever might be the trial court’s (reviewable) ruling as to the relevance of testimony sought to be elicited from this witness.
The erroneous denial of the accused’s right to subpoena a witness thought needed by him for his defense is a substantial violation of a statutory right granted to him to present his defense. The erroneous ruling cannot be regarded as harmless, cf. La.C. Cr.P. art. 921.